DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0010654 A1 to Jimbo et al.
Re-claim 1, Jimbo et al. disclose a brake dust cover that is disposed between a non-rotating body 34 rotatably supporting an axle 28 of a vehicle and a disc rotor 40 and covers the disc from an inner side (when viewed from an opposing side of the cover), the brake dust cover comprising: a first plate member 50, the plate member has a plate shape (interpreted as a body that is shaped like a plate) and a C-shape in which a part of a circular ring is cut out (see figure 5); a second plate member is coupled to the first plate member 50, the second plate member has a plate shape, wherein: the second plate member includes a fixed portion 60 that is fixed to a non-

    PNG
    media_image1.png
    633
    695
    media_image1.png
    Greyscale

Re-claim 2, a plate thickness (such as at 60A, see figure 3) of the second plate is thicker than a plate thickness of the first plate 50.
.
Allowable Subject Matter
Claims 3 and 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive.  As shown above, it is believed that portions 62 that are intended to couple to plate 50 meet the requirements of the recited feature “support portions”.  Each of these portions extend radially outwardly from a central axis, and are then overlapped by the first plate member 50.  As such it is the position of the Office that Jimbo et al. does in fact disclose a plurality of support portions that extend radially from a fixed portion.  As such the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 30, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657